In re Barry Ballard applying for writ of mandamus. Parish of Ouachita. No. 36,-336.
Writ denied. This Court is advised that relator-appointed attorney has determined not to re-open the evidentiary hearing heretofore held in the district court, and has furnished relator copy of transcript of original trial (ineffective counsel is relator’s contention) to relator. Accordingly reserving to relator the right to apply, pro se, for such relief and in such court, as he should choose, his application here for mandamus is denied.